                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 Roberta Lynn Nichols,                 )            JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:20-cv-00063-MOC
                                       )
                   vs.                 )
                                       )
 Andrew M. Saul,                       )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 31, 2020 Order.

                                               August 31, 2020




        Case 1:20-cv-00063-MOC Document 14 Filed 08/31/20 Page 1 of 1
